Vacated by Supreme Court, January 14, 2008



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4835



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEXTER THEATRA THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-05-26)


Submitted: June 22, 2006                       Decided: June 26, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Korzen, Kernersville, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dextra Theatra Thomas pled guilty, pursuant to a written

plea agreement, to one count of distributing crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2000).         Thomas was sentenced

following the Supreme Court’s decision in United States v. Booker,

543 U.S. 220 (2005).     The district court applied the holding of

Booker and sentenced Thomas to 270 months imprisonment. On appeal,

Thomas claims that he was sentenced in violation of Booker because

his sentence was unreasonable and the district court failed to

fully account for all the factors enumerated in 18 U.S.C. § 3553(a)

(2000).   We affirm.

           After   the   Supreme    Court’s    decision   in     Booker,   a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.    See United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005).      However, in determining a sentence post-

Booker, sentencing courts are still required to calculate and

consider the applicable guideline range as well as the factors set

forth in 18 U.S.C.A. § 3553(a) (West 2000& Supp. 2006).            Id.     If

the sentence imposed is within the properly calculated guideline

range, it is presumptively reasonable. United States v. Green, 436

F.3d 449, 456 (4th Cir.), cert. denied, 74 U.S.L.W. 3654 (U.S. May

22, 2006) (No. 05-10474).

           Thomas’ sentence was both within the guideline range of

262-327   months   and   within    the     statutory   maximum    of     life


                                   - 2 -
imprisonment. See 21 U.S.C. § 841(b) (2000). Because the district

court   appropriately   treated   the     guidelines   as   advisory,   and

properly calculated and considered the guideline range and the

relevant § 3553(a) factors, we find the sentence reasonable.            See

United States v. Eura, 440 F.3d 625, 632 (4th Cir. 2006) (holding

that, to establish reasonableness of a sentence, a district court

need not explicitly discuss every § 3553(a) factor on the record).

Accordingly, we affirm Thomas’ sentence.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -